Citation Nr: 1431759	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  05-05 340	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or as a result of Agent Orange exposure.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

3. Entitlement to an initial compensable rating for bilateral hearing loss. 

4. Entitlement to a rating greater than 10 percent for PTSD. 

5. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002, May 2007, and August 2010 rating decisions Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran requested to testify at a hearing before the Board in his January 2005 substantive appeal.  He subsequently withdrew this request in a March 2005 statement.  

In December 2006, the Board issued a decision denying the increased rating claim for PTSD.  This decision was vacated by a March 2008 Order of the United States Court of Appeals for Veterans Claims (Court), which endorsed a joint motion for remand and remanded the case for further action in accordance with the instructions in the joint motion.  

In July 2008, the Board remanded the case for additional development.  It denied the increased rating claim for PTSD in a September 2011 decision.  However, that decision did not address all of the issues that were on appeal before the Board, as the record shows that the Veteran has timely perfected appeals respecting service connection claims for hypertension and sleep apnea secondary to PTSD, and a claim for a compensable rating for hearing loss.  The Board therefore granted the Veteran's September 2011 motion for reconsideration of that decision, which was ordered by a Deputy Vice Chairman of the Board in April 2014.  See 38 U.S.C.A. § 7103(a) (West 2002).  Accordingly, the appeal is presently before a panel of the Board, in accordance with 38 U.S.C.A. § 7103(b)(1)(A).  The decision issued by this panel on the increased rating claim for PTSD will replace the Board's September 2011 decision and constitute the final Board decision in this matter.  38 U.S.C.A. § 7103(b)(3).

Concerning the issue of entitlement to an initial compensable rating for hearing loss, the record shows that the Veteran submitted a notice of disagreement (NOD) in November 2007 with respect to the May 2007 rating decision granting service connection for this disability.  However, a statement of the case (SOC) was never issued.  See 38 C.F.R. § 19.29 (2013).  There is no indication that he withdrew this appeal.  Thus, although the August 2010 rating decision characterized this issue as a new claim for an increased rating, this appeal relates back to the May 2007 rating decision and the underlying June 2005 claim for service connection, given the presence of the November 2007 NOD.  See Jones v. Shinseki, 619 F. 3d 1368, 1373 (Fed. Cir. 2010) (holding that a claim is left pending in appellate status when an SOC is not issued in response to a NOD).  Under these circumstances, the Veteran's perfection of the appeal of the August 2010 rating decision likewise perfected his appeal of the May 2007 rating decision concerning the initial rating for hearing loss.  Accordingly, the Board has recharacterized the issue as an initial rating case. 

Finally, the Veteran submitted a September 2008 application for TDIU based on his service-connected PTSD.  This issue has not yet been addressed by the RO.  However, as it is part and parcel of his increased rating claim for PTSD and not a separate claim for benefits, this issue is also within the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, remand rather than referral is appropriate.  

In May 2014, the Veteran submitted a service connection claim for chronic prostatitis, to include as a result of Agent Orange exposure.  This claim has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As requested by the Veteran in the September 2011 motion for reconsideration, additional attempts to arrange examinations are warranted in accordance with VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a), 3.327 (2013).  Although the record shows that the Veteran is incarcerated and that previous attempts to arrange for examinations have been unavailing, VA must tailor its assistance to meet the peculiar circumstances of confinement, as incarcerated veterans are entitled to the same care and consideration given to all veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, the Veteran has requested that efforts be made to coordinate with the North Branch Correctional Institution to arrange for a "telehealth" or "telemental" examination via videoconference technology with respect to the increased rating claim for PTSD.  In addition to such efforts, the AOJ should again contact the appropriate prison officials and try to schedule an in-person examination, to be conducted either by a VA examiner (including a fee-based provider contracted by VA) admitted to the facility, or by its own medical staff at VA expense.  See Bolton, 8 Vet. App. at 191; see also VA Adjudication Procedure Manual, M21-1-MR, pt. III, IV, ch. 3.A.11.d.  

The AOJ must also attempt to schedule an audiological examination to assess the current level of severity of the Veteran's hearing loss, and examinations to assess the likelihood that the Veteran's hypertension and/or sleep apnea were caused or aggravated by PTSD.  If it is not possible to arrange for in-person examinations, the possibility of examinations by videoconference must also be explored.  Irrespective of whether examinations can be arranged, VA opinions must be obtained as to the likelihood that the Veteran's hypertension and/or sleep apnea were caused or aggravated by his PTSD based on the evidence of record. 

With respect to the service connection claim for hypertension, the Veteran must also be sent a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) notifying him of the requirements for establishing direct service connection.  See 38 U.S.C.A § 5103; 38 C.F.R. § 3.159(b).  Previous VCAA notice letters only addressed service connection on a secondary basis.  The Veteran has since also claimed that his hypertension was directly incurred in service due to Agent Orange exposure. 

The AOJ should also take this opportunity to send the Veteran a VCAA notice letter informing him of how VA determines the degree of disability with regard to the appeal of the initial rating assigned his hearing loss. 

Finally, the Veteran must be sent a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU. 

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to service connection on a direct basis with regard to the claim for hypertension. 
2. Send the Veteran a VCAA notice letter informing him of how VA determines the degree of disability with regard to the initial rating of his hearing loss. 
3. Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.  He submitted an application for TDIU in September 2008, and this issue must be addressed as an aspect of his increased rating claim for PTSD.
4. Make further reasonable efforts to schedule the Veteran for examinations with respect to the evaluations of his PTSD and hearing loss, and the service connection claims for hypertension and sleep apnea, as follows:  
A. Contact the appropriate officials at North Branch Correctional Institution to determine whether the Veteran might be examined by (1) VA personnel sent to the facility; (2) prison medical providers at VA expense, who would be furnished with the appropriate worksheets for conducting a proper VA examination; or (3) fee-basis providers contracted by VA.  See M21-1MR, Part III.iv.3.A.11.d.
B. If in-person examinations cannot be arranged, appropriate efforts must be made to perform these examinations (especially the PTSD examination) by videoconference (i.e. "telehealth" or "telemental" examinations).  
C. With regard to hearing loss, because the examination requires audiological testing for rating purposes, if it is determined that a videoconference examination would not be a feasible way to measure hearing loss (and an in-person examination cannot be provided), then such an examination need not be arranged.  This determination must be documented for the claims file. 
The record shows that the Veteran did undergo audiological testing in December 2009, which was conducted by the Maryland A&A Hearing Center.  Thus, similar arrangements should be explored as part of this process.  The agency who conducts the hearing examination must use the Maryland CNC word list to obtain speech discrimination scores. 
D. With regard to the hypertension and sleep apnea claims, if it is determined that examinations are not needed in order to render informed opinions as to whether these disorders are related to service-connected PTSD, then examinations need not be performed.  This determination must be documented for the claims file, to include in the report itself (as was done in the DBQ addressing hepatitis C). 
*Note: All efforts to arrange these examinations must be fully documented and copies of such documentation associated with the claims file. 

**Note:  If the AOJ finds after making every reasonable effort that it is unable to arrange these examinations, the Veteran must be notified of this fact, including the specific efforts made by the AOJ to provide the examinations, and a copy of such notification must be associated with the claims file.

5. With regard to the Veteran's PTSD, the examination must include a review of his pertinent medical history, set forth all relevant clinical findings and reported symptoms, and address the level of occupational and social impairment associated with the PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  Again, appropriate efforts must be made to arrange for this examination to be performed by videoconference ("telemental" or "telehealth" examination) if an in-person examination cannot be arranged. 

6. With regard to the Veteran's hearing loss, the examination must set forth all relevant clinical findings, including the results of a puretone threshold test and speech discrimination test (using the Maryland CNC), and describe any associated functional impairment.  

7. With regard to the Veteran's hypertension and sleep apnea, VA medical opinions must be obtained addressing the likelihood that these disorders were caused or aggravated by the Veteran's PTSD.  The clinician must note in the report that the evidence in the claims file has been reviewed.  

The clinician must specifically render opinions as to whether it is at least as likely as not (i.e. to at least a 50:50 degree of probability) that the Veteran's hypertension and/or sleep apnea were caused or, in the alternative, aggravated by his service-connected PTSD, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  If the clinician finds that either hypertension or sleep apnea was not caused by the Veteran's PTSD, the examiner must still address whether either disorder was aggravated (i.e. permanently worsened) by the PTSD. 

The examiner must provide complete explanations for the conclusions reached. 

8. Finally, after completing any other development that may be warranted, readjudicate the claims on the merits, to include the issue of entitlement to TDIU.  The AOJ is also advised that the evaluation of hearing loss is to be addressed as an initial rating issue stemming from the June 2005 claim for service connection.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
	JOHN Z. JONES	JOHN J. CROWLEY
Veterans Law Judge                                      Veterans Law Judge
Board of Veterans' Appeals                               Board of Veterans' Appeals


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



